UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) July 31, 2008 MRU Holdings, Inc. (Exact Name of Registrant as Specified in itsCharter) Delaware (State or Other Jurisdiction of Incorporation) 001-33073 33-0954381 (Commission File Number) (I.R.S. Employer Identification No.) 590 Madison Avenue, 13th Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 398-1780 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On July 31, 2008, MRU Holdings, Inc., a Delaware corporation (the “Company”), entered into six note and warrant purchase agreements (the “Purchase Agreements”) with six non-affiliated investors (each, an “Investor” and collectively, the “Investors”) pursuant to which, in exchange for an aggregate payment of $3,000,000 in cash, the Company issued, in a private placement transaction (the “Private Placement”):(i) promissory notes in the original aggregate principal amount of $3,750,000 (the “Original Principal Amount”) (the “Notes”) and (ii) warrants to purchase in the aggregate 2,678,571 shares of the Company’s common stock (the “Common Stock”) at an exercise price of $1.40 per share (the “Warrants”).The Notes and the Warrants are described in greater detail below.The Purchase Agreements contain standard representations, and warranties and affirmative and negative covenants. The Notes will accrue interest on the unpaid principal amount at a simple annual interest rate of eighteen percent (18%) per annum provided, however, the
